United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Fort Worth, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0368
Issued: September 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 8, 2017 appellant filed a timely appeal from an October 20, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish greater than 12
percent permanent impairment of the right upper extremity, for which he previously received a
schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 23, 2013 appellant, then a 42-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that he developed a right shoulder condition due to the repetitive
duties of his job. OWCP accepted his traumatic injury claim for right shoulder and upper arm
sprain and right shoulder adhesive capsulitis. On December 17, 2014 appellant underwent an
authorized right shoulder arthroscopy and rotator cuff repair surgery. He had a prior work injury
on August 25, 2012, a right shoulder injury, that OWCP accepted for a right shoulder rotator cuff
tear and assigned OWCP File No. xxxxxx344.2
On November 21, 2016 appellant filed a claim for a schedule award (Form CA-7).
In support of his claim, appellant submitted a November 21, 2016 impairment rating from
Dr. Les Benson, an emergency medicine specialist. Dr. Benson noted appellant’s history of injury
and treatment, conducted a physical examination, and provided range of motion (ROM) findings.
He explained that appellant’s ROM was severely decreased in the right shoulder with crepitus, that
appellant had moderate discomfort at end range of motion, there was no acute swelling or acute
bruising, there was tenderness with firm palpation, and antalgic guarding with normal gait was
observed. Dr. Benson provided one set of measurements for ROM. He explained that the right
shoulder impairment was best determined by the ROM methodology due to postoperative residual
loss, function with abnormal motion, which was beyond a class 1 diagnosis (CDX) using the
diagnosis-based impairment (DBI) methodology. Dr. Benson explained that therefore the ROM
method was the most appropriate impairment. He opined that appellant sustained 15 percent right
upper extremity permanent impairment due to loss of shoulder ROM under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) at Table 15-34, Shoulder Range of Motion, page 475.3
In a development letter dated November 30, 2016, OWCP advised appellant of the
evidence needed to establish his claim for a schedule award. It afforded him 30 days to provide
the medical evidence requested.
OWCP referred appellant’s medical record, including the impairment rating report of
Dr. Benson, to Dr. David H. Garelick, a Board-certified orthopedic surgeon serving as a district
medical adviser (DMA). The DMA reviewed the claim on July 22, 2017 and opined that appellant
had 12 percent right upper extremity permanent impairment. He noted disagreement with
Dr. Benson’s right shoulder ROM impairment and explained that FECA Bulletin No. 17-06, issued
on May 8, 2017, described the conditions for rating upper extremity impairments based upon loss
of ROM. The DMA indicated that the bulletin specified: “if it is clear to the evaluator evaluating
loss of ROM that a restricted ROM has an organic basis, three independent measurements should
be obtained and the greatest ROM should be used for the determination of impairment.…” He
explained that it appeared that the right shoulder ROM was only measured once and, thus,
appellant could not be rated per the ROM method. As such, the DMA explained that he would
2

Appellant stopped work on July 28, 2013 under OWCP File No. xxxxxx344, which has been administratively
combined with the present claim file, OWCP File No. xxxxxx396, and serves as the master claim file.
3

A.M.A., Guides (6th ed. 2009).

2

recommend the “preferred” DBI methodology. He determined that, pursuant to Table 15-5,
Shoulder Regional Grid, appellant had 10 percent permanent impairment. The DMA explained
that, considering the grade modifier for physical examination (GMPE) due to the loss of motion
as well as the grade modifier for functional history (GMFH) due to difficulty with activities of
daily living, the net adjustment modifier moved the award two places to the right for an overall
award of 12 percent right upper extremity permanent impairment based on the distal clavicle
resection.
By decision dated October 20, 2017, OWCP granted appellant a schedule award for 12
percent impairment of the right upper extremity. The award covered a period of 37.44 weeks,
from November 21, 2016 through August 10, 2017. OWCP based the award on the DMA’s
July 22, 2017 impairment rating.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides.6 The Board has approved the use by OWCP of the
A.M.A., Guides for the purpose of determining the percentage loss of use of a member of the body
for schedule award purposes.7
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning Disability and Health
(ICF).8 Under the sixth edition, the evaluator identifies the impairment CDX, which is then
adjusted by grade modifiers based on functional history, physical examination, and clinical studies
(GMCS).9 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
4

Supra note 2.

5

20 C.F.R. § 10.404.

6

For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is used. A.M.A., Guides, (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); see also id. Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
7

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

8

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, ICF: A Contemporary Model of Disablement.

9

Id. at 494-531.

10

Id. at 411.

3

Evaluators are directed to provide reasons for their impairment choices, including the choices of
diagnoses from regional grids and calculations of modifier scores.11
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.12 If ROM is used as a stand-alone impairment rating
method, the total of ROM impairment for all units of function must be calculated. All values for
the joint are measured and combined.13 Adjustments for functional history may be made if the
evaluator determines that the resulting impairment does not adequately reflect functional loss and
functional reports are determined to be reliable.14
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”15 (Emphasis in the original).
ANALYSIS
The Board finds that this case is not in posture for decision.
On November 21, 2016 Dr. Benson evaluated appellant’s permanent impairment under
Table 15-5 of the A.M.A., Guides, for a right rotator cuff tear, under the shoulder regional grid.16
He explained that he was using the ROM impairment method as it was most appropriate and
provided an impairment rating of 15 percent to the right shoulder. The DMA reviewed
Dr. Benson’s report and declined to use his ROM impairment rating as he noted that Dr. Benson’s
11

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

12

A.M.A., Guides 461.

13

Id. at 473.

14

Id. at 474.

15

V.L., Docket No. 18-0760 (issued November 13, 2018); FECA Bulletin No. 17-06 (May 8, 2018).

16

A.M.A., Guides 402.

4

report did not demonstrate compliance with the protocols for measuring loss of ROM under the
A.M.A., Guides. He indicated that, because Dr. Benson failed to provide three independent
measurements, appellant could not be rated using the ROM method. The DMA rated appellant’s
permanent impairment of the right shoulder pursuant to the DBI method found in Table 15-5 of
the A.M.A., Guides and concluded that appellant had 12 percent impairment based on the
diagnosis of a distal clavicle resection .
The Board finds that OWCP did not properly develop the medical evidence pursuant to
FECA Bulletin No. 17-06, which requires that it should instruct an evaluating physician to
obtain three independent measurements of ROM loss, if they have not been provided into the
record.17 It was incumbent upon the DMA, when performing the ratings under both the ROM and
DBI methods, to obtain the necessary ROM measurements to complete the full rating.18
The case must therefore be remanded. On remand the DMA should first request that
Dr. Benson provide three independent ROM measurements and complete a supplemental ROM
impairment rating, following an updated physical examination. If Dr. Benson will not perform the
examination or provide the requested information, OWCP shall refer appellant for a second
opinion examination to obtain the necessary ROM measurements as outlined in the A.M.A.,
Guides and FECA Bulletin No. 17-06 for the completion of a full impairment calculation under
the ROM and DBI methods. Only after proper development of the medical record should the case
record be rerouted to the DMA to determine the extent of appellant’s permanent impairment. After
this and any other such further development as is deemed necessary, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

17

V.H., Docket No. 18-0848 (issued February 25, 2019); T.R., Docket No. 17-1961 (issued December 20, 2018).

18

See M.D., Docket No. 18-1073 (issued January 18, 2019) (finding that a DMA should advise as to the medical
evidence necessary to complete the ROM method of rating if the medical evidence of record is insufficient to rate
appellant’s impairment using loss of ROM).

5

ORDER
IT IS HEREBY ORDERED THAT the October 20, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

